DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Higashitsutsumi et al (U.S. Patent Publication 2014/0347493) in view of Sato et al (U.S. Patent Publication 2004/0109240).

With regard to dependent claim 2, Higashitsutsumi et al  in view of Sato et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Saito et al further teaches wherein the optical member includes a Neutral Density (ND) filter and a light transmittance value of the optical member increases from the second light transmittance value of the central portion to the first light transmittance value of the  peripheral portion (page 1, paragraph [0008], wherein the optical density decreases, i.e., the transmittance increases, radially outward from the center).

With regard to dependent claim 4, Higashitsutsumi et al in view of Sato et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Higashitsutsumi et al teaches such an optical member wherein the optical member is separated to be separated from the lens (Figure 3(A)).
With regard to dependent claim 5, Higashitsutsumi et al in view of Sato et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Higashitsutsumi et al teaches such an imaging optical system wherein the optical member is on one of a light incident surface of a light emitting surface of the infrared cut filter (Figure 3(A)).
With regard to independent claim 6, although Higashitsutsumi et al teaches a camera module (page 7, paragraph [0043], lines 44-47), comprising an imaging optical system (page 1, paragraph [0001]) that includes: a lens (Figure 3(A), element 23); an optical member (Figure 3(a), element 30C, wherein the optical member is a Neutral Density filter page 9, paragraph [0057], lines 18-21); and an infrared cut filter, wherein the optical member is in direct contact with the infrared cut filter (page 9, paragraph [0057], lines 18-21), Higashitsutsumi et al fails to teach the optical member wherein a first light transmittance value in a peripheral portion of the 
With regard to dependent claim 7, Higashitsutsumi et al in view of Sato et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 6, wherein Higashitsutsumi et al further teaches a camera module comprising: a package (Figure 3(A), element 1A) that includes a light transmissive material (Figure 3(A), element 20); and a solid-state imaging element in the package (Figure 3(A), element 10), wherein the solid-state imaging element is configured to receive light through the imaging optical system (page 7, paragraph [0045]).
With regard to independent claim 8, although Higashitsutsumi et al teaches an electronic device (page 7, paragraph [0043], lines 44-47), comprising a solid state imaging element (Figure 3(A), element 10); and an imaging optical system (page 1, paragraph [0001]) that includes: a lens (Figure 3(A), element 23); an optical member (Figure 3(a), element 30C, wherein the optical member is a Neutral Density filter page 9, paragraph [0057], lines 18-21); and an infrared cut filter, wherein the optical member is in direct contact with the infrared cut filter (page 9, . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
02 March 2021